Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.835 Filed 08/07/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case Number 14-20178
v.                                                           Honorable David M. Lawson

DERRICK HAYWOOD,

                  Defendant.
_____________________________________/

           ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE

       Defendant Derrick Haywood has filed a motion asking the Court to reduce his prison

sentence to time served under the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i),

as amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194,

5239. He has about two years left on his ten-year sentence, and he has exhausted his administrative

remedies. The government concedes that Haywood has exhausted his administrative remedies,

but it argues that he has not shown extraordinary or compelling reasons for the relief he requests,

and that applying the factors listed in 18 U.S.C. § 3553(a) militate against it. Because Haywood

is a medically vulnerable individual who has served nearly two-thirds of his prison sentence and

is confined at a Bureau of Prisons (BOP) facility that has done a poor job of limiting the spread of

the novel coronavirus, the relevant factors favor Haywood’s position. The Court will grant the

motion.

                                                 I.

       In May 2014, Haywood pleaded guilty to possessing a firearm as a convicted felon and

conspiring to distribute controlled substances. He led a drug trafficking conspiracy that had

distributed over 45,000 illegally obtained oxycodone pills. Along the way, he also possessed a

firearm, despite his previous felony convictions. Haywood and six others transported the pills
Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.836 Filed 08/07/20 Page 2 of 10




from Detroit, Michigan to Columbus, Ohio where they were distributed. The Honorable Avern

Cohn sentenced him to concurrent prison terms of 120 months, to be followed by three years of

supervised release. Haywood is scheduled to be released on September 16, 2022, having served

just over 63% of his sentence.

       Haywood presently is confined by the Bureau of Prisons (BOP) at FCI Milan in Michigan,

a minimum-security facility that houses roughly 1,362 inmates. As of August 4, 2020, two inmates

and one staff member were infected with COVID-19, three inmates had died from COVID-19, and

98 inmates had been infected and recovered from the virus.              See https://www.bop.gov/

coronavirus/. According to a recent report, 55 staff have tested positive, 54 have recovered and

returned to work, and one is pending recovery. The report does not disclose how many staff or

inmates have been tested.

       Haywood is 43 years old and suffers from hypertension and chronic kidney disease. He

also says that he is prediabetic. He contends that his medical conditions increase his vulnerability

to complications from COVID-19 if he were to become infected by the coronavirus. He argues

that the living conditions in the prison make it difficult to isolate himself from other inmates,

exacerbating his risk. Haywood says that although his offenses were serious, he has no history of

violence, and his positive record in prison demonstrates reform.

       After exhausting his administrative remedies, Haywood, through counsel, filed a motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of

2018, on July 23, 2020. The government filed a response and Haywood filed a reply.

                                                II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §




                                               -2-
Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.837 Filed 08/07/20 Page 3 of 10




3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

18 U.S.C. § 3582(c)(1)(A)).

       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). Haywood relies on subparagraph (i) of the statute. Under that provision,

the Court can order a reduction of a sentence, even to time served, first, “after considering the

factors set forth in section 3553(a) to the extent that they are applicable,” second, if “extraordinary

and compelling reasons warrant such a reduction,” and third, if the “reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”                     18 U.S.C. §

3582(c)(1)(A)(i). The Sentencing Commission’s policy statement is found in U.S.S.G. § 1B1.13,

which simply recites the statute. The commentary adds gloss, which does not have the force of

law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration denied, 929 F.3d 317

(6th Cir. 2019) (en banc) (holding that the “commentary has no independent legal force — it serves

only to interpret the Guidelines’ text, not to replace or modify it”).

       The government concedes that Haywood has exhausted his administrative remedies,

although it stops short of acknowledging that his medical predisposition to COVID-19




                                                 -3-
Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.838 Filed 08/07/20 Page 4 of 10




complications amounts to “extraordinary and compelling reasons” to justify a sentence reduction.

It argues against release mainly because the factors in section 3553(a) do not favor it, nor do the

Sentencing Commission’s policy statements. It insists that compliance with the Sentencing

Commission’s policy statement is mandatory, and points to one line in section 1B1.13 that requires

the prisoner to prove lack of dangerousness.           But that requirement is a condition of

3582(c)(1)(A)(ii).   Haywood has invoked section 3582(c)(1)(A)(i), which contains no such

requirement.

       Although proof of lack of dangerousness is not an element the defendant must prove under

section 3582(c)(1)(A)(i), it is not irrelevant. It is a factor incorporated in section 3553(a), which

must be “consider[ed]” before release for extraordinary and compelling reasons may be allowed.

See 18 U.S.C. § 3553(a)(2)(C) (requiring a sentencing court to consider “the need . . . to protect

the public from further crimes of the defendant”). And any sentence reduction also must account

for “the seriousness of the offense,” the need “to promote respect for the law,” and “afford adequate

deterrence to criminal conduct.” Id. § (2)(A), (C). These factors are to be considered together

with the prisoner’s circumstances to arrive at a conclusion that they are sufficiently extraordinary

and compelling to justify a sentence reduction.

       The government asserts, accurately, that drug dealers are typically seen as a threat to the

community even if they have not exhibited violent behavior. Haywood has been a drug dealer for

over 14 years, and his criminal history shows offenses for distribution of oxycodone, cocaine, and

marijuana, and illegal firearm possession. In this case, his sixth felony conviction, Haywood was

arrested in possession of $50,000 received after a drug delivery. Additionally, Haywood has a

history of several failed attempts at parole; the government believes that signals that Haywood

would not follow the rules should the Court release him on home confinement.



                                                -4-
Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.839 Filed 08/07/20 Page 5 of 10




       The nature and circumstances of Haywood’s underlying offenses, including his leadership

of a drug distribution network and possession of a firearm, indeed are serious. However, “evidence

of post sentencing rehabilitation may plainly be relevant to ‘the history and characteristics of the

defendant.’” Pepper v. United States, 562 U.S. 476, 491 (2011). “Several courts have . . .

considered a defendant’s rehabilitation in granting compassionate release.” United States v.

Parker, No. 2:98-CR-00749-CAS-1, 2020 WL 2572525, at *11 (C.D. Cal. May 21, 2020)

(citations omitted). That proves true even when the defendant qualified as a “career offender” and

had previously been convicted of several drug offenses and for carrying a concealed weapon. See

United States v. Goins, No. 11-CR-20376, 2020 WL 3064452, at *1 (E.D. Mich. June 9, 2020).

       Haywood has taken steps to improve himself while incarcerated. He has consistently taken

education courses, starting in 2015 and continuing into this year, indicating an intention to

matriculate into society as a productive member upon release. Some of those courses include

“Introduction to Real Estate”, “Employment Skills”, “Job Savvy”, “Life Skills”, “Employment

Skills”, and family focused courses like “Inside/Out Dad” and “Parenting”. In addition, he has

been compliant while in prison and does not have any disciplinary record. He has served a

substantial portion of his custody term, and he asks to be released under home confinement, which

will mitigate any threat to the community that he now may pose. He has a plan to live with his

wife and mother upon release, both of whom wrote letters of support on his behalf.

       Moreover, Haywood will be serving a three-year term of supervised release, and the Court

is authorized to extend that term by an amount “that does not exceed the unserved portion of the

original term of imprisonment.” 18 U.S.C. § 3582(c)(1)(A). That extended portion can be served

in home confinement. For those reasons, it is reasonable to conclude that Haywood “‘is not a

danger to the safety of any other person or to the community.’” Cf. Lassister, 2020 WL 3639988,




                                               -5-
Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.840 Filed 08/07/20 Page 6 of 10




at *2 n.1. Although the crimes here were serious and involved the possession of drugs and guns,

they did not involve violence.

       The sentence imposed at the time was not greater than necessary to achieve the goals stated

in section 3553(a). However, reducing that sentence will not undermine those goals.

       To establish extraordinary and compelling reasons for the relief he requests, Haywood

points to the conditions of his physical health, arguing that he is vulnerable to complications if he

were to contract COVID-19. And he is understandably concerned about being infected with the

coronavirus. “The COVID-19 virus is highly infectious and can be transmitted easily from person

to person. COVID-19 fatality rates increase with age and underlying health conditions such as

cardiovascular disease, respiratory disease, diabetes, and immune compromise. If contracted,

COVID-19 can cause severe complications or death. Because there is no current vaccine, the

Centers for Disease Control and Prevention (“CDC”) recommends preventative measures to

decrease transmission such as physical distancing, mask wearing, and increasing focus on personal

hygiene such as additional hand washing.” Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020).

“The COVID-19 pandemic is extraordinary and unprecedented in modern times in this nation. It

presents a clear and present danger to free society for reasons that need no elaboration.” United

States of America v. Ortiz, No. 16-439, 2020 WL 3640582, at *2 (S.D.N.Y. July 6, 2020).

       Haywood was diagnosed with hypertension in 2007, which is a risk factor associated with

COVID-19 according to the CDC. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html. In addition, he is prediabetic. Perhaps most

concerning, however, is Haywood’s chronic kidney disease, which has progressed to Stage III.

       Haywood’s chronic kidney disease, which is a confirmed risk factor for COVID-19, has

steadily worsened over time. In May 2015, Haywood’s glomerular filtration rate (GFR), which is




                                                -6-
Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.841 Filed 08/07/20 Page 7 of 10




considered the optimal way to measure kidney function, was 70. For a man of Haywood’s age, a

GFR of 99 or above is considered normal. See https://www.kidney.org/atoz/content/gfr. By

February 13, 2018, his GFR had dropped to 53, and by May 2020, it was 47. A GFR below 60

indicates the prevalence of complications from chronic kidney disease and an increased risk of

cardiovascular disease. See https://pubmed.ncbi.nlm.nih.gov/20718588/.

       Haywood also is experiencing current complications from his chronic kidney disease.

During Haywood’s May 2020 screening, the examining doctor noted “likely hypertensive

neuropathy.” Hypertensive neuropathy can be dangerous for people with chronic kidney disease.

The National Library of Medicine recommends patients with hypertensive nephropathy take

“aggressive blood pressure-lowering” measures to slow progression to end stage renal disease,

which can be fatal. https://pubmed.ncbi.nlm.nih.gov/20718588/. Haywood’s consistent decline

in GFR signals a legitimate concern that his chronic kidney disease will continue to worsen.

       It is not clear whether Haywood’s medical conditions are being monitored properly at FCI

Milan. Haywood argues they are not. The medical reports indicate that Haywood received more

frequent blood pressure testing when he was at FCI Cumberland.

       But even if his medical conditions are being monitored properly, Haywood is at an

increased risk for COVID-19. Courts have found that similar combinations of ailments have

created high risk factors, without analyzing the amount of regular care the prisoner is receiving.

See United States v. Young, No. CR19-5055 BHS, 2020 WL 2614745, at *3 (W.D. Wash. May 22,

2020) (granting compassionate release where hypertension and chronic kidney disease placed

prisoner at a higher risk for severe complications from COVID-19); United States v. Dhavale, No.

19-MJ-00092, 2020 WL 1935544, at *6 (D.D.C. Apr. 21, 2020) (granting pretrial release due to

defendant’s prediabetes and hypertension, “which puts him at higher risk for more severe,




                                              -7-
Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.842 Filed 08/07/20 Page 8 of 10




debilitating illness from COVID-19”); United States v. Lassister, No. 17-232, 2020 WL 3639988,

at *4 (D. Md. July 6, 2020) (listing chronic kidney disease, obesity and diabetes as known risk

factors for the disease); Malam v. Adducci, No. 20-10829, 2020 WL 2616242, at *4–5 (E.D. Mich.

May 23, 2020) (prisoner’s hypertension in addition to her obesity put her “at substantially

heightened risk of severe illness and/or death from COVID-19”); United States v. Readus, No. 16-

20827-1, 2020 WL 2572280, at *3 (E.D. Mich. May 21, 2020) (prediabetes in combination with

other health risk merited compassionate release). The combination of Haywood’s hypertension

and chronic kidney disease, in addition to his heightened risk for developing diabetes, are serious

medical conditions that could increase Haywood’s chances of fatal complications from COVID-

19.

       Those medical conditions, of course, do not increase Haywood’s risk of contracting

COVID-19. But they do expose him to increased risks of severe complications if he becomes

infected. He has a legitimate concern that he is at risk for contracting the virus in a prison setting,

and especially while at FCI Milan. “[T]he crowded nature of federal detention centers presents an

outsize risk that the COVID-19 contagion, once it gains entry, will spread. And, realistically, a

high-risk inmate who contracts the virus while in prison will face challenges in caring for himself.

For these reasons, in the past months, numerous [federal] courts . . . have ordered the temporary

release of inmates held in pretrial or presentencing custody and, in more limited instances, the

compassionate release of high-risk inmates serving federal sentences.” Ortiz, 2020 WL 3640582,

at *2 (collecting cases; footnotes omitted).

       Despite mitigation efforts, there have been at least 101 confirmed cases of COVID-19 at

FCI Milan among inmates and staff, resulting in three deaths. These numbers create legitimate

cause for concern of the virus’s spread.




                                                 -8-
Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.843 Filed 08/07/20 Page 9 of 10




        The defendant has described sufficiently the extraordinary and compelling circumstances

warranting a sentence modification, based on the serious risk to his health posed by the ongoing

(and recently accelerating) coronavirus pandemic.

                                                III.

        The government has agreed that Haywood has exhausted his administrative remedies. He

also has established “extraordinary and compelling” reasons for relief within the meaning of 18

U.S.C. 3582(c)(1)(A)(i). The balance of the other pertinent factors weigh in favor of his request

for relief.

        Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

No. 164) is GRANTED.

        It is further ORDERED that the defendant’s term of custody is REDUCED to time served.

        It is further ORDERED that this order is stayed for up to fourteen days to allow the Bureau

of Prisons to verify the defendant’s residence and release plan, to make appropriate travel

arrangements, and to ensure the defendant’s safe release after the defendant is quarantined. The

defendant shall be released as soon as a residence is verified, a release plan is established,

appropriate travel arrangements are made, quarantine is complete, and it is safe for the defendant

to travel. There shall be no delay in ensuring travel arrangements are made. If more than fourteen

days are needed to make appropriate travel arrangements and ensure the defendant’s safe release,

the parties shall immediately notify the Court and show cause why the stay should be extended.

        It is further ORDERED that under 18 U.S.C. § 3582(c)(1)(A), the defendant must serve a

“special term” of supervised release of 24 months (in addition to the supervised release term

previously ordered). During that special term, the defendant must confine himself to his place of

residence, except for work, medical appointments, religious services, and purchasing necessities.




                                               -9-
Case 2:14-cr-20178-DML-DRG ECF No. 176, PageID.844 Filed 08/07/20 Page 10 of 10




 The defendant will be subject to GPS location monitoring for the first 360 consecutive days of his

 home confinement. However, if the defendant is in full compliance with his conditions of

 supervised release, the probation officer, after 180 days, may discontinue GPS location

 monitoring. The Court will enter an amended judgment and commitment.

        It is further ORDERED that the defendant must provide to the probation office in the

 district where he will be released the complete address where he will reside upon release.


                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

 Dated: August 7, 2020




                                               - 10 -
